DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10/12/2021 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Zhu. Zhu discloses a system for additively manufacturing on unconstrained freeform surfaces (title, pg. 4 col 2 last 9 lines). .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (3D Printed Functional and Biological Materials on Moving Freeform Surfaces).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 

In reference to claim 1:
Zhu discloses a system for additively manufacturing a component on an unconstrained freeform build surface (title pg. 4 col 2 last 9 lines), the system comprising:
at least one dispenser directable towards the unconstrained freeform build surface (pg. 2 col 1 last paragraph; Fig. 1d);
at least one sensor configured to sense at least one registration feature on the unconstrained freeform build surface (pg. 5 col 2 ln 1-6, pg. 5 col 2 last paragraph continuing on col 3; Fig. 4a);
at least one material repository configured to hold at least one composition, wherein the at least one material repository is fluidically connected to the at least one dispenser (pg. 2 Fig. 1d-1e); and
a controller (pg. 2 col 2 ln 23-27), wherein the controller comprises:
a data storage module configured to store a build model of the component (Figs. 3a, 4b, 4h), and
control circuitry configured to:
generate, based on sensor data received from the at least one sensor, a point cloud model of the unconstrained freeform build surface (pg. 5 col 2 ln 1-6Figs. 4b),
determine, based on the sensor data, a relative location of the at least one registration feature on the unconstrained freeform build surface over time (pg. 5 col 2 ln 7-11),
determine, based at least on the relative location of the at least one registration feature and the point cloud model, a three-dimensional (3D) trajectory and/or deformation of a target deposition region on the unconstrained freeform build surface  (pg. 5 col 2 ln 11-15), and


In reference to claim 2:
In addition to the discussion of claim 1, above, Zhu further discloses further comprising at least one dense 3D sensor configured to capture 3D geometry of the unconstrained freeform build surface, wherein the at least one sensor comprises at least one sparse 3D sensor configured to sense the at least one registration feature (pg. 5 col 2 ln 7-15)(because the position and orientation of the hand are estimated based on the fiducial markers rather than an actual scan of the hand it is the Examiner’s position that this would read on a “sparse 3D sensor” as discussed in paragraph 0121-0122 of Applicant’s published Specification).

In reference to claim 3:
In addition to the discussion of claim 2, above, Zhu further discloses wherein:
the data storage module is further configured to store a predetermined toolpath for the at least one dispenser (Figs. 3a, 4b);
the predetermined toolpath is associated with the component  (Figs. 3a, 4b); and
the controller is configured to generate the point cloud model of the unconstrained freeform build surface generate based on dense 3D sensor data received from the at least one dense 3D sensor  (pg. 5 col 2 ln 1-6; Figs. 3a, 4b).

In reference to claim 4:


In reference to claim 5:
In addition to the discussion of claim 3, above, Zhu further discloses wherein the controller is configured to:
determine, based on the point cloud model, the predetermined toolpath, and a predetermined criterion for space filling, a modified toolpath (Figs. 4b-c); and
control the dispenser based on the modified toolpath (Figs. 4b-c).

In reference to claim 6:
In addition to the discussion of claim 3, above, Zhu further discloses wherein the controller is configured to determine the 3D trajectory and/or deformation of the target deposition region by at least:
determining, based on sparse sensor data received from the at least one sparse 3D sensing device and the point cloud model, a correspondence between the at least one registration feature and the point cloud model (pg. 5 col 2 ln 7-15; Fig. 4);
determine, based on the sparse sensor data, a location of the at least one registration feature relative to the dispenser over time (Fig. 4c); and
determine, based on the location of the at last one registration feature relative to the dispenser over time, the correspondence between the at least one registration feature and the point cloud model, and the point cloud model, a three-dimensional (3D) position and orientation of the unconstrained freeform build surface relative to the dispenser (pg. 5 col 2 ln 7-15).

In reference to claim 7:
In addition to the discussion of claim 6, above, Zhu further discloses wherein the controller is configured to:
determine, based on the predetermined toolpath and the 3D position and orientation of the unconstrained freeform build surface, an adapted toolpath  (pg. 5 col 2 ln 11-15); and
control the dispenser based on the adapted toolpath (pg. 5 col 2 ln 11-15).

In reference to claim 10:
In addition to the discussion of claim 2, above, Zhu further discloses wherein the at least one dense 3D sensor comprises at least one depth sensor or 3D scanner configured to sense dense 3D sensor information based on a triangulation-based method (pg. 5 col 1 para 2; Supplemental Materials Fig. S9).

In reference to claim 11:
In addition to the discussion of claim 2, above, Zhu further discloses wherein the sensor is an optical sensor (pg. 5 col 1 last paragraph continuing on pg. 6). Zhu does not disclose wherein the at least one sparse 3D sensor is separate from the dense sensor. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. using the same sensor or separate sensors for the dense and sparse sensing, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 12:


In reference to claim 13:
In addition to the discussion of claim 1, above, Zhu further discloses wherein the at least one registration feature comprises at least one of a 2D geometric feature of the build surface, a 3D geometric feature of the build surface (pg. 5 col 1 last 3 lines; Fig. 4A).

In reference to claim 14:
In addition to the discussion of claim 1, above, Zhu further discloses wherein the at least one registration feature comprises a plurality of registration features disposed in a predetermined pattern on the unconstrained freeform build surface (pg. 5 col 1 last 3 lines; Fig. 4A).

In reference to claim 15:
In addition to the discussion of claim 1, above, Zhu further discloses wherein the unconstrained freeform build surface comprises a deformable, unconstrained freeform build surface, and wherein the 3D trajectory and/or deformation of the target deposition region on the unconstrained freeform build surface accounts for deformation of the deformable, unconstrained freeform build surface (pg. 5 col 2 ln 11-15; Fig. 4).

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20190036337).

In reference to claim 1:
Zhang disclose a system for additively manufacturing a component on an unconstrained freeform build surface (abstract)(para 0005 of Applicants published specification indicates unconstrained can be “for example, static, moving, vibrating, rotating, and/or deforming” and freeform can be “for example, contoured”), the system comprising:
at least one dispenser directable towards the unconstrained freeform build surface (Fig. 1 numeral 18);
at least one sensor configured to sense at least one registration feature on the unconstrained freeform build surface (para 0050);
at least one material repository configured to hold at least one composition, wherein the at least one material repository is fluidically connected to the at least one dispenser (while not explicit, the material being printed has to be stored somewhere in order to facilitate movement to the printhead); and
a controller (para 0021), wherein the controller comprises:
a data storage module configured to store a build model of the component (paras 0009, 0039), and
control circuitry (paras 0009, 0026) configured to:
generate, based on sensor data received from the at least one sensor, a point cloud model of the unconstrained freeform build surface (para 0050),
determine, based on the sensor data, a relative location of the at least one registration feature on the unconstrained freeform build surface over time (para 0050),

control, based on the 3D trajectory and the build model, the dispenser to cause dispensing of the at least one composition from the dispenser in a predetermined pattern on or adjacent to the target deposition region, wherein the predetermined pattern of the composition defines at least one portion of the component (paras 0040-0043).

In reference to claim 14:
In addition to the discussion of claim 1, above, Zhang further discloses wherein the at least one registration feature comprises a plurality of registration features disposed in a predetermined pattern on the unconstrained freeform build surface (para 0050)(plural “markers” indicates there is a plurality of markers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Zhu in view of Royo (US20160075089).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In addition to the discussion of claim 3, above, Zhu does not disclose wherein the predetermined toolpath comprises at least one sequence of waypoints to be followed by the at least one dispenser in chronological order, and wherein each waypoint defines a corresponding position of the at least one dispenser, a corresponding velocity of the at least one dispenser, and a corresponding acceleration of the at least one dispenser, a corresponding orientation of the at least one dispenser, corresponding dispensing parameters of the at least one dispenser. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Royo discloses an additive manufacturing system for building along user specified build paths (abstract, title). Royo further discloses wherein the instructions include position, velocity, orientation and dispensing parameters (paras 0090, 0091, 0098, 0149)(While not explicitly disclosing “acceleration” even maintaining a constant speed while traversing a corner requires acceleration in one direction and deceleration in another direction). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhu with the .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 2-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, above.

In reference to claim 2:
In addition to the discussion of claim 1, above, Zhang further discloses further comprising a sensor to detect the markers or a point cloud (para 0050)(Zhang discloses detecting the markers or use a point cloud). Zhang does not disclose at least one dense 3D sensor configured to capture 3D geometry of the unconstrained freeform build surface, wherein the at least one sensor comprises at least one sparse 3D sensor configured to sense the at least one registration feature. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. using the same sensor or separate sensors, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 3:
In addition to the discussion of claim 2, above, Zhang further discloses wherein:
the data storage module is further configured to store a predetermined toolpath for the at least one dispenser (para 0026);
the predetermined toolpath is associated with the component  (para 0026); and
the controller is configured to generate the point cloud model of the unconstrained freeform build surface generate based on dense 3D sensor data received from the at least one dense 3D sensor  (paras 0026, 0039-0040).

In reference to claim 4:
In addition to the discussion of claim 3, above, Zhang further discloses wherein the point cloud model comprises a parameter-varying point cloud model of a deformable, unconstrained freeform build surface (para 0039-0040).

In reference to claim 5:
In addition to the discussion of claim 3, above, Zhang further discloses wherein the controller is configured to:
determine, based on the point cloud model, the predetermined toolpath, and a predetermined criterion for space filling, a modified toolpath; and
control the dispenser based on the modified toolpath (para 0040).

In reference to claim 11:


In reference to claim 12:
In addition to the discussion of claim 2, above, Zhang further discloses wherein the at least one sparse 3D sensor comprises a quality inspection device configured to image a state of the at least one dispenser (para 0026).

Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 3, above, and further in view of Shi (CN108312547).

In reference to claims 6 and 7:
In addition to the discussion of claim 3, above, Zhang does not disclose wherein the controller is configured to determine the 3D trajectory and/or deformation of the target deposition region by at least: determining, based on sparse sensor data received from the at least one sparse 3D sensing device and the point cloud model, a correspondence between the at least one registration feature and the point cloud model; determine, based on the sparse sensor data, a location of the at least one registration feature relative to the dispenser over time; and determine, based on the location of the at last one registration feature relative to the dispenser over time, the correspondence between the at least one registration feature and the point cloud model, and the point cloud model, a three-dimensional (3D) position and orientation of the unconstrained freeform build surface relative to the 
However, this is taught by Shi. Shi teaches a method for monitoring a part shape in real time during additive manufacturing (para 0009). Shi further teaches utilizing markers along with a point cloud model to detect deformation of the part during production in real time (para 0011) and adjusting the process to compensate for the deformation (para 0040)(e.g. determining an adapted control path). While Shi doesn’t explicitly discuss using sparse and dense sensor data, as discussed in reference to claim 3, it would have been apparent to one of ordinary skill in the art to utilize the same sensor or different sensors for detecting the point cloud and marker data.

In reference to claim 13:
In addition to the discussion of claim 1, above, Zhang does not disclose wherein the at least one registration feature comprises a retroreflective feature. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Shi teaches a method for monitoring a part shape in real time during additive manufacturing (para 0009). Shi further teaches utilizing reflective markers along with a point cloud model to detect deformation of the part during production in real time (pg. 2 para 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhang with the reflective markers of Shi because reflective markers are known in the art as suitable for tracking positions. Further, while not explicitly retroreflectors, retroreflectors are commonly known for projecting light back toward the source.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 3, above, and further in view of Royo (US20160075089).
In addition to the discussion of claim 3, above, Zhang does not disclose wherein the predetermined toolpath comprises at least one sequence of waypoints to be followed by the at least one dispenser in chronological order, and wherein each waypoint defines a corresponding position of the at least one dispenser, a corresponding velocity of the at least one dispenser, and a corresponding acceleration of the at least one dispenser, a corresponding orientation of the at least one dispenser, corresponding dispensing parameters of the at least one dispenser. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Royo discloses an additive manufacturing system for building along user specified build paths (abstract, title). Royo further discloses wherein the instructions include position, velocity, orientation and dispensing parameters (paras 0090, 0091, 0098, 0149)(While not explicitly disclosing “acceleration” even maintaining a constant speed while traversing a corner requires acceleration in one direction and deceleration in another direction). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhu with the instructions of Royo because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the instructions contain information known as useful for additive manufacturing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 2, above, and further in view of Wang (US20150042755).
In addition to the discussion of claim 2, above, further discloses that the sensor is a 3D sensor (para 0026).  Zhang does not disclose wherein the at least one dense 3D sensor comprises at least one depth sensor or 3D scanner configured to sense dense 3D sensor information based on a triangulation-based method, a time-of-flight method, or an optical coherence tomography method. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Wang teaches a method of 3D printing onto an existing object (abstract). Wang further teaches the use of time-of-flight camera sensors for scanning an object (para 0036). It would have been obvious to a person having ordinary skill in the art to combine the system of Zhang with the time-of-flight scan method of Wang because time-of-flight scanning methods are known in the art as suitable for the intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/               Examiner, Art Unit 1745